IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH LEVAN,                          §
                                       §      No. 280, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §      Court Below—Superior Court
      v.                               §      of the State of Delaware
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1211011702
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: January 20, 2016
                         Decided:   January 21, 2016

                                     ORDER

      This 21st day of January 2016, it appears to the Court that, on December 31,

2015, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before December 18, 2015. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice